Citation Nr: 1525500	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-33 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher initial ratings for bilateral hearing loss, evaluated as noncompensable prior to February 13, 2015, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to May 1968.  His decorations include the Combat Infantryman's Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted entitlement to service connection for bilateral hearing loss, evaluated as noncompensable effective January 25, 2012.  In April 2015, the RO increased the evaluation to 10 percent disabling, effective February 13, 2015.  

The issue of entitlement to service connection for tinnitus was certified to the Board after the Veteran timely appealed the denial of service connection for this condition.  In April 2015, the RO granted service connection for tinnitus.  As this action is a full grant of the benefit sought, this issue is no longer before VA.

In February 2015, the Veteran withdrew a request to testify at a videoconference hearing.  38 C.F.R. § 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In February 2015, the Veteran submitted a notice of disagreement with regard to the initial rating for bilateral hearing loss.  The RO, however, has not issued a statement of the case with respect to this issue.  A remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issue of entitlement to higher initial ratings for service-connected bilateral hearing loss.  This issue should not be certified or returned to the Board, unless the Veteran submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

